 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE
 7
     ANTHONY BJORNSTAD,
 8
                                Plaintiff,                 CASE NO. 2:19-cv-01708-RAJ-BAT
 9
                v.                                         ORDER GRANTING SECOND
                                                           STIPULATED MOTION TO
10
     ETHICON ENDO-SURGERY LLC, et al.,                     AMEND PRETRIAL SCHEDULE
11
                                Defendants.
12
            Plaintiff Anthony Bjornstad, Defendant Ethicon Endo-Surgery, Inc. and Defendant
13
     Ethicon Endo-Surgery, LLC stipulate to amend the amended order setting the pretrial schedule.
14
     Dkt. 46.
15
            Based on the parties’ stipulation and for good cause shown, it is ORDERED that the
16
     following second amended pretrial schedule is as follows:
17

18                                 Event                                         Date

19     All motions related to discovery must be filed by                       7/6/2021

20     Discovery completed by                                                  8/5/2021

       Disclosure of expert testimony under FRCP 26(a)(2)                      9/7/2021
21
       Disclosure of rebuttal expert testimony under FRCP 26(a)(2)            10/7/2021
22
       Dispositive motions deadline                                           11/8/2021
23


     ORDER GRANTING SECOND STIPULATED
     MOTION TO AMEND PRETRIAL
     SCHEDULE - 1
 1
      Mediation deadline                                           12/8/2021
 2

 3        DATED this 6th day of May, 2021.

 4

 5                                           A
                                             BRIAN A. TSUCHIDA
                                             United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING SECOND STIPULATED
     MOTION TO AMEND PRETRIAL
     SCHEDULE - 2
